Citation Nr: 0015923	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-35 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased (original) evaluation for 
tinea cruris, evaluated as 10 percent disabling.

3.  Entitlement to a compensable or higher (original) 
evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant retired from the United States Air Force in 
September 1991 with over twenty five years of active duty 
service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the New Orleans, Louisiana, Department 
of Veterans Affairs (VA) Regional Office (RO).  The appellant 
filed a timely notice of disagreement and perfected an appeal 
in response to a May 1996 rating decision that, inter alia, 
denied an increased rating above 10 percent for tinea pedis 
and granted service connection and a 10 percent rating for 
tinea cruris and service connection and a noncompensable 
rating for bilateral hearing loss.

The appellant appeared at a hearing before the undersigned 
Member of the Board on August 14, 1997, at which time he 
offered sworn testimony with respect to the issues now in 
appellate status.  Thereafter, in December 1997, the Board 
remanded the case for additional development.  Following 
completion of the requested development, an issue previously 
on appeal, entitlement to an increased rating above 20 
percent for a low back disability, was withdrawn from 
appellate status following the RO's grant of a 40 percent 
rating for this disability by rating decision in August 1998.  
In a "Statement of Accredited Representation in Appealed 
Case" dated in February 2000, the representative notified VA 
that the appellant agreed with this decision, and no further 
evidence or argument was proffered with respect to this 
issue.  The Board is therefore satisfied that the appellant 
has withdrawn this issue within the meaning of 38 C.F.R. 
§ 20.204 (1999).



FINDINGS OF FACT

1.  The appellant's skin disorders (tinea pedis and tinea 
cruris) are manifested by recurrent outbreaks of rash with 
itching; however, more severe symptoms such as constant 
exhudation or itching, extensive lesions, or marked 
disfigurement are not shown.

2.  On VA audiological examinations in 1995 and 1998, the 
appellant had average puretone decibels loss of between 23 
and 29 in the right ear and between 24 and 26 in the left 
ear, with speech recognition scores of 92 percent to 94 
percent in both ears.

3.  The appellant has not required frequent hospitalizations 
for the disabilities at issue on appeal, nor is it shown that 
these disabilities cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The appellant's tinea pedis is no more than 10 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7813-7806 (1999).

2.  The appellant's tinea cruris is no more than 10 percent 
disabling pursuant to the schedular criteria.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7899-7806 (1999).

3.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.85, Code 6100 (1999).

4.  Application of extraschedular provisions is not 
warranted.  38 C.F.R. § 3.321(b) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's increased rating claims are well grounded 
based on his complaints and medical records on file.  
38 U.S.C.A. § 5107(a) (West 1991).

Further, with respect to the tinea cruris and hearing loss 
issues, the Board finds that the appellant has not been 
prejudiced by the RO's or the Board's description of these 
claims as "increased ratings" even though the appeal of 
these issues was perfected to the Board from an original 
claim of service connection.  Throughout the pendency of this 
appeal, the RO has evaluated these disabilities effective 
from the date of original entitlement, and hence, there has 
been no need address staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (1999).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
section 1155 of 38 U.S.C.).  This would result in pyramiding, 
which is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate higher 
appellate review.  Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

To accomplish the above, the Board has the duty to assess the 
credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases 
cited therein.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Tinea Pedis

The appellant's tinea pedis was most recently evaluated on a 
VA skin diseases compensation examination conducted in 
February 1998.  In addition, the Board reviewed other 
pertinent evidence contained in claims file, including the 
report of a VA skin examination conducted in December 1995 
and VA outpatient treatment reports dated in 1992-98.  
However, primary emphasis for the purpose of the Board's 
appellate review of this claim is placed on the reported 
complaints and findings noted on the aforementioned 1998 VA 
examination.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(while evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).

The appellant's tinea pedis is presently evaluated under 
Diagnostic Code 7813-7806.  The Schedule for Rating 
Disabilities provides that, in the selection of code numbers, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (1999).  In this case, 
Diagnostic Code 7813 provides a zero-percent rating by 
analogy under Code 7806 for symptoms of slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  Higher ratings under Code 7806 require 
medical findings showing symptoms of exfoliation, exudation 
or itching, if involving an exposed surface or extensive area 
(10 percent); constant exudation or itching, extensive 
lesions, or marked disfigurement (30 percent); or, ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if especially repugnant (50 percent).

After having reviewed the relevant medical evidence, in light 
of the appellant's testimony, the Board concludes that a 
preponderance of the evidence is against entitlement to more 
than a 10 percent rating for tinea pedis.  The aforementioned 
VA outpatient reports dated in 1992-98 reflect that the 
appellant was experiencing some problems in 1995 due to fungal 
infections in his feet, with itching symptoms and difficulties 
wearing shoes as primary impairments.  He was provided 
medicated ointments to control the condition.  The VA skin 
examination conducted in December 1995 noted that the 
appellant had at that time "marked" bilateral tinea pedis 
with interdigital and plantar involvement, manifested by 
itching, irritation and rash of both feet causing swelling.  
However, an outpatient report dated in September 1997 noted 
that his tinea pedis had improved with the medications.  When 
he was seen in January 1998 for an outpatient visit, he had 
only dry skin and calluses on his feet when seen in January 
1998.  There is no evidence showing regular treatment for the 
tinea pedis after 1995.  On the recent VA skin examination 
conducted in February 1998, the appellant complained of 
itching and off-and-on again outbreaks of a rash on his feet.  
The examiner noted that he had treated the condition with 
Lotrimin cream and, more recently, with Prednisone, 5 
mg./twice a day.  He complained of itching with the rash 
outbreaks, but he had no complaints of pain.  Clinically, the 
examiner noted that he had a rash in the area of the feet and 
on the top of the toes and between the toes that resembled 
tinea.  However, the examiner found not associated systemic or 
nervous manifestations; the diagnosis based on these findings 
was tinea pedis.

As noted above, a 10 percent disability rating is for 
application when the evidence demonstrates the presence of 
exfoliation, exudation or itching, if involving an exposed 
surface.  The appellant has reported itching and recurrent 
outbreaks of a rash on both feet.  However, clinical findings 
on the recent 1998 VA examination were essentially negative as 
far as other significant pathology of the skin on his feet.  
As there is no competent evidence which would clearly dispute 
the appellant's reported itching and recurrent rash, the Board 
finds that the currently assigned 10 percent rating 
appropriately compensates him for the level of disability he 
experiences as a result of the tinea pedis.  However, since 
the clinical findings of record do not show any other active 
dermatologic manifestations relative to his feet, in 
particular, there is no evidence of "constant exudation or 
itching, extensive lesions, or marked disfigurement," a 
rating higher than 10 percent is not warranted.  Clearly, none 
of these rating criteria were clinically demonstrated on the 
1998 VA examination or by the more recent outpatient records.  
Indeed, it appears that after receiving specific medical 
attention for his symptoms in 1995, his condition improved, as 
noted by the 1997 outpatient record.  The findings on the 1998 
VA examination also appear to back this assessment as he had 
no significant complaints other than occasional itching with 
rash outbreaks.  All in all, it appears that his tinea pedis 
has stabilized with the medications he currently uses to treat 
the condition.  There is no evidence of the symptoms required 
to support higher ratings under Code 7806, and there is 
otherwise no evidence of suitable impairment of earning 
capacity related thereto.  See 38 C.F.R. § 4.1 (1999).
The appellant's contentions on appeal, hearing testimony, and 
statements submitted in support of his claim have been 
accorded due and sympathetic consideration; however, the 
Board concludes that the medical findings noted on the above-
cited VA examination are more probative of the level of 
disability for his skin disorder.

Tinea Cruris

Service connection for a groin rash (tinea cruris) was 
granted by Hearing Officer's decision in December 1995, at 
which time a noncompensable (zero percent) evaluation was 
assigned under Diagnostic Code 7899-7806, effective from the 
date of claim, April 24, 1995.  Service medical records 
reviewed at that time disclosed that the appellant was 
treated for this condition recurrently between 1978 and 1989.  
His disability rating was increased to 10 percent (also 
effective from the date of claim) by rating decision in May 
1996.  Evidence reviewed at that time included the above-
cited VA skin examination conducted in December 1995.  On 
that examination it was noted that the appellant experienced 
intermittent tinea cruris with involvement of the bilateral 
inguinofemoral regions and scrotum.  As with the tinea pedis, 
he was prescribed topical anti-fungal medications and Nizoral 
(tablets).  Clinically, there was a moderate degree of 
pigmented dermatophytosis in the scrotal region, and the 
appellant complained of increased irritation during the 
hotter/more humid months of the year.  Outpatient reports 
dated in 1995 also showed treatment on a few occasions for 
this condition.  However, after 1995, as with the tinea 
pedis, the medical evidence is essentially negative for 
further treatment and evaluation for this condition.  On the 
recent VA examination in 1998, the appellant complained as 
well of an "off-and-on again" rash in his groin area, but 
clinically, there were no significant findings.  He has a 
rash over the groin area, but there were no other associated 
systemic or nervous manifestations.

In view of the foregoing, the Board concludes that a 
preponderance of the evidence is against entitlement to a 
higher original evaluation for the appellant's tinea cruris.  
The medical evidence reflects that he has a recurrent rash in 
his groin area, especially in the warmer and humid months of 
the year, but there is no evidence of more disabling 
impairment under Code 7806 such as "constant exudation or 
itching, extensive lesions, or marked disfigurement."  None 
of these rating criteria have been clinically demonstrated by 
the medical evidence.  Again, as with the tinea pedis, it 
appears that after receiving specific medical attention for 
his symptoms in 1995, his condition stabilized and is now 
fairly well controlled with medications he takes to treat this 
condition.  The findings on the 1998 VA examination back this 
assessment as he had no significant complaints other than 
occasional itching with rash outbreaks. In summary, there is 
no evidence of the symptoms required to support higher ratings 
under Code 7806.

Bilateral Hearing Loss

Regulations concerning the evaluation of diseases of the ear 
were revised during the pendency of this appeal, effective 
June 10, 1999.  64 Fed. Reg. 25208-10 (1999).  A change in 
the law during the pendency of an appeal entitles a claimant 
to application of the version of the schedule that is most 
favorable to his claim.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, the schedular ratings (zero 
percent, 10 percent, etc.) applicable to the appellant's 
hearing loss disability - Diagnostic Code 6100 - did not 
change as a result.  Hence, as there are no substantive 
differences between the amended provisions of the Rating 
Schedule and the prior version with respect to the ratings 
pertaining to the disability at issue herein, neither the old 
nor the new criteria are "more favorable" to the appellant.  
Therefore, it is not necessary for the Board to have separate 
findings of fact, conclusions of law and statements of 
reasons or bases applying both the pre- and post-amendment 
versions.  Cf. VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 (May 30, 
2000) (General Counsel held that unless it is clear from 
facial comparison, separately apply the pre-amendment and the 
post-amendment version to determine which version is more 
favorable).

Because the regulations concerning the evaluation of impaired 
hearing acuity have not changed in substance, the Board finds 
that the appellant will not be prejudiced by its evaluation 
of his disability under the new regulations.  Moreover, while 
the new regulations include standards identifying new issues, 
they do not, in the present case, include standards that are 
any more difficult than those that existed under the old 
regulations.  Thus, the Board finds that evaluation of the 
appellant's disability under the new regulations does not 
render him unaware of any issues of which he would have 
required notice in order to submit evidence, argument, or 
testimony.

Service connection for bilateral hearing loss was granted by 
decision of the Hearing Officer in December 1995.  The 
Hearing Officer reviewed the service medical records and 
concluded that the appellant sustained hearing loss in both 
ears during service.  The record reflects that the appellant 
has also been granted service connection for tinnitus and 
this condition is rated separately as 10 percent disabling.  
For purposes of this appeal, the record reflects that his 
hearing acuity has been evaluated on VA audiological 
examinations conducted in December 1995 and January 1998.  
There is no evidence of any specific inpatient or outpatient 
treatment for his bilateral hearing loss apart from his 
tinnitus complaints, which as mentioned, is a separately 
rated disability that is not at issue on appeal.

According to the Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Evaluation of hearing impairment is arrived 
at by a mechanical comparison of the results of audiometric 
examination to two tables under 38 C.F.R. § 4.85 (1999).  
Average puretone decibel loss for each ear is located on 
Table VI along a horizontal axis, and percent of 
discrimination is located along a vertical axis.  A Roman 
numeral designation is assigned according to where the axes 
intersect.  The results are then matched between the 
"better" ear and the "poorer" ear on Table VII to produce 
a disability rating under Code 6100.

On examination in December 1995, the appellant had average 
puretone decibels loss of 29 in the right ear and 26 in the 
left ear, with speech recognition scores of 94 percent in the 
right ear and 92 percent in the left ear.  The Roman numeral 
designation for each ear is "I" under Table VI based on 
these test results.  As noted above, once the numeric 
designation has been determined, Table VII is used to 
determine the disability evaluation.  Where the better ear, 
in this case the left ear, has a designation of I and the 
poorer (right) ear has a designation of I, the disability 
evaluation is zero percent.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (1999).  Audiometric testing on the VA examination 
in January 1998 yielded similar results:  On that 
examination, the appellant had average puretone decibels loss 
of 23 in the right ear and 24 in the left ear, with speech 
recognition scores of 92 percent in each ear.  The examiner 
diagnosed "essentially normal hearing sensitivity throughout 
test frequencies."  With application of the rating criteria, 
these scores produce a zero percent rating under Code 6100 as 
well.

In view of the above, the degree of hearing impairment as 
shown by the medical findings does not establish a level of 
severity for which a compensable rating is warranted under 
the applicable law and regulations.  While the Board is 
sympathetic to the appellant's complaints concerning the 
practical difficulties he experiences in everyday life 
secondary to his bilateral hearing loss, although these 
appear to be more related to his separately and compensably 
rated tinnitus, the Board is constrained by a mechanical 
application of the facts in this case to the applicable law 
and regulations.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Accordingly, the Board finds that the appellant's contentions 
offered in conjunction with his claim for increased 
compensation benefits for bilateral hearing loss are 
outweighed by the medical evidence cited above which has been 
found more probative of the issue on appeal and therefore, 
such contentions cannot serve to support a finding of 
increased disability.

Other Considerations Applicable to the Increased Rating 
Claims

With respect to the aforementioned disabilities, the Board 
finds that the appellant's contentions and testimony offered 
in conjunction with his claims for increased compensation 
benefits are outweighed by the medical evidence cited above 
which has been found more probative to the issue on appeal 
and therefore, such contentions cannot serve to award higher 
ratings.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the appellant.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, it 
is the Board's opinion that the currently assigned disability 
ratings accurately reflect the level of impairment pursuant 
to the schedular criteria.

It should be again emphasized that the medical evidence of 
record cited above specifically outweighs the appellant's own 
views as to the etiology of his complaints and/or the extent 
of functional impairment caused by the disabilities in 
question.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay assertions will not support a finding on 
questions requiring medical expertise or knowledge).

Having found a preponderance of the evidence against 
entitlement to increased compensation for the tinea pedis, 
tinea cruris and bilateral hearing loss disabilities, it 
follows that the negative evidence is not in a state of 
equipoise with the positive evidence to provide a basis for 
an award.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  The RO in this case 
considered this regulation but concluded that referral was 
not necessary.  The Board agrees.  In this regard, the Board 
finds that the schedular criteria and evaluations assigned 
for the appellant's disabilities are not inadequate.  
Therefore, it does not appear that he has an "exceptional or 
unusual" disability involving his skin disorders or hearing 
loss to the extent that the schedular standards are 
inadequate to properly rate these disabilities.

The Board also finds no evidence of an exceptional disability 
picture as manifested by related factors such as marked 
interference with employment or frequent hospitalizations.  
It is not shown by the evidence that the appellant has 
required hospitalization in the remote or recent past for 
these disabilities.  In addition, there is no record of 
significant or regular outpatient treatment for them as well; 
it is not shown that he has ever required surgery or other 
significant medical interventions.  Hence, it does not appear 
that he has an exceptional disability manifested by frequent 
hospitalizations.  There is also no evidence of "marked 
interference" in employment due specifically to these 
disabilities.  Thus, in the absence of any evidence which 
reflects that one or more of these disabilities is 
exceptional or unusual such that the regular schedular 
criteria are inadequate to rate them, an extraschedular 
rating on the basis of employment handicap is not in order.


ORDER

An increased evaluation above 10 percent for tinea pedis is 
denied.

An original evaluation above 10 percent for tinea cruris is 
denied.

A compensable or higher original evaluation for bilateral 
hearing loss is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 

